Citation Nr: 1550207	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  11-18 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Caroline Lovett, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a January 2011 rating decision from the Department of Veteran's Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Left ear hearing loss was noted on the Veteran's service entrance examination.

2.  The Veteran's pre-existing left ear hearing loss was not aggravated during military service.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).


The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in June 2010.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  A VA examination has been conducted and an opinion obtained.  

The Board acknowledges the Veteran's statement in his January 2010 Notice of Disagreement that he did not undergo audiometric testing before his separation.  However, the Veteran's separation audiogram is contained in his service treatment records dated September 1970.  As neither the Veteran nor his representative has submitted any probative evidence that the Veteran did not undergo this audiometric test or that it was not correctly performed, the Board finds no reason to declare the evaluation in the record inadequate.  See Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) ("The [presumption of regularity] doctrine thus allows courts to presume that what appears regular is regular, the burden shifting to the attacker to show the contrary.").

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service 
either has not been established or might reasonably be questioned.  38 C.F.R.             § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may   be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Under the governing criteria, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111.

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.


If a pre-existing disorder is "noted" on entering service, the veteran has the burden of showing an increase in disability during service.  If the veteran meets the burden and shows that an increase in disability occurred, the burden then shifts to the government to show that any increase was due to the natural progress of the disease.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Aggravation may not be conceded where the disability underwent no increase        in severity during service on the basis of all the evidence of record pertaining to    the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Green v. Derwinski, 1 Vet. App. 320 (1991).  "Temporary or intermittent flair-ups during service of a pre-existing injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  However, "when audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at the time, he or she may nevertheless establish service connection for  a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is    an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service treatment records include an enlistment audiogram dated May 1968.  The audiogram showed pure tone thresholds of 5, 0, 0, and 40 decibels in the left ear at 500, 1000, 2000, and 4000 Hertz.  His September 1970 separation audiogram showed pure tone thresholds of 5, -5, 0, 35, and 40 decibels in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  

The first post-service discussion of the Veteran's hearing acuity appears in a      1997 private medical record.  He reported that he had had multiple complaints   from his wife and co-workers about his hearing and was having difficulty hearing when in a noisy environment.  He stated that he believed the loss had been gradual and progressive.  The physician noted that the audiogram revealed bilateral high frequency sensorineural hearing loss consistent with noise exposure.  However, at the time he did not have hearing loss great enough to warrant a hearing aid trial. 

The Veteran's VA treatment records show a hearing consult in August 2010.  At that time the audiologist also found that the Veteran was experiencing bilateral high frequency sensorineural hearing loss.  

The Veteran was afforded a VA examination in September 2010.  He reported a history of in-service noise exposure from working with a pile driver, riding in dump trucks without mufflers, and being around heavy machinery.  He stated that no hearing protection was available.  He also said that he first noticed hearing loss when stationed in Vietnam.  The VA examiner documented pure tone thresholds of 10, 15, 25, 70, and 70 decibels in the left eat at 500, 1000, 2000, 3000, and 4000 Hertz.  She diagnosed him with severe sensorineural hearing loss at 3000 to 8000 Hertz.  However, she found that the Veteran's left ear hearing loss was less likely than not permanently aggravated by military service, citing the Veteran's mild hearing loss documented on both his May 1968 entrance examination and his September 1970 separation examination, without significant threshold shifts as defined by the military.  The VA examiner explained that "an audiogram indicating significant threshold shifts subsequent to the noise exposure would verify that permanent loss or damage had resulted."  Although the Veteran's entrance audiogram did not measure the 3000 Hertz threshold, the VA examiner opined    that there would mostly likely not have been a significant threshold shift at 3000 Hertz given that there was no threshold shift at 2000 Hertz and 4000 Hertz in the left ear from entrance to separation examinations. 

Based on a review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for left ear hearing loss.  Because his May 1968 entrance audiogram noted a pre-existing left ear hearing loss disability for VA purposes, the presumption of soundness does not attach and the burden in the claim for left ear hearing loss shifts to the Veteran to show an increase in that hearing loss during service.  See 38 U.S.C.A. § 1153.  

The only medical opinion of record addressing the question of whether the Veteran's pre-existing left ear hearing loss was aggravated by his active duty service is against the claim.  The VA examiner reviewed the Veteran's entire claims file, examined him prior to issuing her opinion, and provided an explanation for her conclusions.  That conclusion is consistent with the evidence of record and specifically addressed the absence of a puretone threshold finding at 3000 Hertz on entrance examination in conjunction with the finding at that frequency on separation examination.  Moreover, the Veteran's STRs are silent for treatment for left ear hearing loss, and the first post-service indication of such was in 1997, almost 27 years later.  Thus, the Board finds the opinion of the VA examiner to be highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

The Board acknowledges that the Veteran has asserted he first experienced symptoms of hearing loss during service, that his exposure to acoustic trauma         is conceded, and that he is already service connected for tinnitus and right ear hearing loss.  However, the Veteran has never argued that he experienced worsened symptoms of specifically left ear hearing loss during service.  Rather, he contends that the current left ear hearing loss was caused by in-service noise exposure.  However, the Veteran is not shown to possess any medical expertise; thus, while   he is competent to report noise exposure, his opinion as to the etiology of his left ear hearing loss or the presence of permanent aggravation of his pre-existing left  ear hearing loss as a result of in-service noise exposure is not competent medical evidence.  In this regard, hearing loss can have many causes and determining the severity and etiology of such requires medical testing and expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

In summary, the most probative evidence demonstrates that the Veteran's left ear hearing loss existed prior to his active duty service and was not aggravated by service.  Accordingly, the preponderance of the evidence is against the claim, and service connection for left ear hearing loss is denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 



ORDER

Entitlement to service connection for left ear hearing loss is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


